Title: From George Washington to the United States Senate, 6 March 1792
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [Philadelphia]March the 6th 1792.

Appointments were made during the recess of the Senate, to carry into effect the act passed at the last Session of Congress, for repealing the duties heretofore laid upon distilled spirits, and laying others in their stead. And as these appointments must expire at the end of your present session, I nominate the following persons to be Inspectors of the Surveys and Ports annexed to their names respectively.



Inspectors of Surveys.



Districts.
Names of Inspectors.
No. of Survey.


Massachusetts.
Jonathan Jackson
2.



Leonard Jarvis
3.


Pennsylvania
James Collins
2.



Edward Hand
3.



John Neville
4.


Maryland
Philip Thomas
2.


Virginia
Drury Ragsdale
1.



Edward Stevens
2.



Mayo Carrington
3.



Thomas Newton Jr
4.



Edward Smith
5.



James Brackenridge
6.



Thomas Marshall
7.


North Carolina
James Read
1.



John Daves
2.



Thomas Benbury
3.



John Whitaker
4.



Joseph McDowell the younger of Pleasant Garden
5.


South Carolina.
Benjamin Cudworth
2.



Silvanus Walker
3.




Inspectors of Ports.



Districts.
Ports.
Names of Inspectors.


New Hampshire.
Portsmouth
Thomas Martin.


Massachusetts.
Newbury Port
Michael Hodge



Gloucester
Samuel Whittemore



Salem
Bartm Putnam.



Beverly
Josiah Bachelor



Ipswich
Jeremiah Staineford



Marblehead
Samuel R. Gerry



Boston
Thomas Melvile.



Plymouth
William Watson.



Barnstable
Joseph Otis.



Nantucket & Sherburne
Stephen Hussey



Edgartown
John Pease.



New Bedford
Edward Pope



Dighton
Hodijah Baylies



York
Richard Trevett



Biddeford & Peperelborough
Jeremiah Hill



Portland & Falmouth
James Lunt



Bath
William Webb



Wiscasset
Francis Cook



Penobscott
John Lee



Frenchman’s Bay
Melatiah Jordan



Machias
Stephen Smith



Passamaquody
Lewis Fredk Delesdenier


Rhode Island.
Newport
Daniel Lyman



Providence
William Barton



North Kingston
Daniel E. Updike



East Greenwich
Thomas Arnold



Warren & Barrington
Nathaniel Phillips



Bristol
Samuel Bosworth



Pawcatuck River
George Stillman



Patuxet
Zachariah Rhodes.


Connecticut.
New London
Nathaniel Richards



Stonington
Jonathan Palmer Jr



Middletown
Comfort Sage



Newhaven
Jonathan Fitch



Fairfield
Samuel Smedley.


Vermont
Allburgh
Stephen Keyes.


New York
New York
John Lasher



Hudson
John C. Tenbrock



Albany
 Henry I. Bogert




Sagg Harbour
Henry P. Deering.


New Jersey.
Perth Amboy.
John Halsted



Burlington
John Ross



Bridgetown
Eli Elmer



Little Egg Harbour
Ebenezar Tucker



Great Egg Harbour
Daniel Benezet Junr


Pennsylvania.
Philadelphia
William McPherson


Delaware
Wilmington
George Bush



New Castle
[″]



Port Penn
[″]


Maryland.
Baltimore
Robert Ballard



Chester
Jeremiah Nichols



Oxford
Jeremiah Banning



Vienna
John Muir



Snow Hill
John Gunby



Annapolis
John Davidson



Nottingham
George Biscoe



Town Creek
Charles Chelton



Cedar Point
John C. Jones



St Mary’s
Robert Chesley



Lewellengsburg
Jeremiah Jordan



George Town
James M. Lingan.


Virginia.
Hampton
George Wray



Norfolk & Portsmouth
Daniel Bedinger



Suffolk
Lemuel Reddick



Smithfield
James Wells



Bermuda Hundred
Christopher Roan



Petersburgh
James Gibbon



Richmond
Zachariah Rowland



Yorktown
Abraham Archer



West Point
Alexander Moore



Tappahannock
Hudson Muse



Urbanna
Peter Kemp



Port Royal
George Catlett



Fredericksburg
William Lewis



Yeocomico River
Vincent Redman



Dumfries
Richard M. Scott



Alexandria
Samuel Hanson



Folly Landing
William Gibb



Cherrystone
Nathaniel Wilkins



South Quay
Thomas Bowne


North Carolina.
Wilmington
Thomas Callender



Newburn
John Daves




Beaufort
John Easton



Swansborough
John McCullough



Washington
Nathan Keais



Edenton
Thomas Benbury.



Hartford
James Murdaugh



Bennett’s Creek
John Baker



Plymouth
Thomas Davis Freeman



Windsor
William Benson



Skewarky
Henry Hunter



Murfreesborough
Hardy Murfree



Plankbridge
Isaac Gregory



Nixonton
Hugh Knox



Indian Town
Thomas Williams



Currituck Inlet
Samuel Jasper



Pasquetank River-bridge
Edmund Sawyer



Newbiggen Creek
Elias Albertson.


South Carolina.
Charleston
Edward Weyman



Beaufort
Andrew Agnew



Georgetown
Charles Brown.


Georgia
Savannah
John Berrian



Sunbury
John Lawson, the Younger,



Brunswick
Christopher Hillary



St Mary’s
James Seagrove.


I likewise nominate Richard Morris to be Supervisor of the District of New York; vice William S. Smith, resigned; And John Lawson the younger, to be Collector of the Port of Sunbury, in the State of Georgia; vice Cornelius Collins, deceased.

Go: Washington

